

RENEWAL ADDENDUM NO. 2 TO EMPLOYMENT AGREEMENT


This Renewal Addendum No. 2 is made this 17th day of March, 2015, to the
Employment Agreement between Michael Westberg (the “Employee”) and Home Federal
Bank, a South Dakota state chartered bank (the “Bank”), dated March 27, 2013
(the “Employment Agreement”). The Board of Directors of the Bank and of HF
Financial Corp., the parent company of the Bank, have authorized the Chairman of
the Bank’s Board of Directors to execute this Renewal Addendum No. 2 on behalf
of the Bank.


WHEREAS, the term of Employment Agreement, as extended by Renewal Addendum No. 1
to Employment Agreement dated March 13, 2014, expires on June 30, 2015, unless
renewed by mutual agreement of Employee and the Bank; and


WHEREAS, the Employment Agreement may be renewed for not less than one year by
providing notice thereof no later than ninety (90) days prior to the end of the
then existing term; and


WHEREAS, Employee and the Bank do mutually agree to renew the term of the
Employment Agreement.


NOW, THEREFORE, in consideration of the foregoing and of paragraph 1 of the
Employment Agreement, the parties agree as follows:


1.    The term of the Employment Agreement is hereby renewed and the Employment
Agreement shall continue in effect through June 30, 2016.




IN WITNESS WHEREOF, Employee and the Bank have executed this Renewal Addendum
No. 2 effective as of the day and year first above written.




EMPLOYEE    HOME FEDERAL BANK
    
/s/ Michael Westberg        /s/ Michael M. Vekich    
Michael Westberg        By: Michael M. Vekich
        Its: Chairman of the Board






